Exhibit 10.3

Amendment No. 4 to Note

This Amendment to Note (“Amendment”), made, delivered, and effective as of June
30, 2008, by and between QUANTUM VALUE MANAGEMENT, LLC (“Borrower”) and COMERICA
BANK (“Bank”).

WHEREAS, Borrower and Bank are parties to that certain Variable Rate – Single
Payment Note in the original principal amount of $20,000,000 dated March 10,
2005, as amended (“Note”); and

WHEREAS, Bank and Borrower desire to amend the Note as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Borrower and Bank agree as follows:

 

1. The Maturity Date of the Note is now April 1, 2010.

 

2. Commencing July 1, 2008, the Borrower will repay the Note in equal
consecutive monthly principal installments in the amount of $50,000 each, plus
interest on the unpaid principal balance of the Note at the interest rate
provided in the Note (including the default rate). Interest shall be calculated
as determined in the Note. Installments of principal (as aforesaid) and accrued
interest under the Note shall be payable on the first day of each month,
commencing July 1, 2008, and the entire remaining unpaid balance of principal
and accrued interest shall be payable on the Maturity Date set forth in the
Note.

 

3. The execution of this Amendment shall not be deemed to be a waiver of any
Default or Event of Default.

 

4. All the terms used in this Amendment which are defined in the Note shall have
the same meaning as used in the Note, unless otherwise defined in this
Amendment.

 

5. This Amendment is not an agreement to any further or other amendment of the
Note.

 

6. Borrower expressly acknowledges and agrees that except as expressly amended
in this Amendment, the Note, as amended, remains in full force and effect and is
ratified, confirmed and restated.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date set forth above.

 

QUANTUM VALUE MANAGEMENT, LLC     COMERICA BANK By:   /s/ David J. Langevin    
By:   /s/ Michael Bourke Its:   Manitex International, Inc.     Its:       The
Sole Member      